First of all, I thank the 
General Assembly for electing His Excellency Mr. Sam 
Kutesa, our Minister for Foreign Affairs, as President 
of the General Assembly at its sixty-ninth session. 

As the Assembly knows, the United Nations system 
needs reform to reflect the new needs and realities in the 
world today. Uganda will use the time of its presidency 
to make a small contribution towards the reform of 
the United Nations and its organs by pushing for the 
African agenda on that issue. Those reforms, as will be 
agreed by all of us, will strengthen the United Nations, 
not otherwise.

Africa, Uganda included, is at long last emerging 
from the long night of decline that the continent has 
been through in the last 500 years — ever since 1472, 
when the Portuguese started encroaching on the African 
coastline. Those 500 years witnessed great traumas 
inflicted on the African continent, including the slave 
trade, colonialism, neocolonialism, plunder, human 
haemorrhage and, in some cases, even genocide. Those 
traumas resulted in the haemorrhage of the population 
and the depopulation of the African continent to 
the extent that by 1900 the population of the whole 
of Africa was only 133 million people, while that of 
China, which is only one quarter of the land area of 
Africa, was 489,000 million people. In other words, by 
1990, the population of the whole of Africa was only a 
quarter of that of China, in a land area four times larger. 

Such traumas were possible in Africa owing not 
only to internal weaknesses but also external factors. 
Foreign aggression caused serious distortions in 
African societies. There was, for instance, the very-
well-organized Kingdom of Kongo on the Atlantic 
coast at the time the first Portuguese explorer, Diego 
Cão, arrived there in 1483. The Kingdom covered parts 
of northern Angola, Cabinda, parts of the Republic 
of Congo and the western parts of the Democratic 
Republic of the Congo. As a consequence of the actions 
of colonialism, that polity, that Kingdom, declined and 
disintegrated. 

It is only now that the modern countries of that 
area are regenerating that portion of Africa. It is those 
distortions and the original endogenous weaknesses of 
Africa that the present generation of African leaders 
have been addressing. In many African countries, 
positive results are beginning to manifest themselves. 
The middle class in Africa is now of the magnitude of 
313 million people, and that has boosted the purchasing 
power of Africa to $2.5 trillion. That purchasing power 
is growing at the rate of 3.2 per cent per annum. That 
growth and expansion of the African gross domestic 
product and purchasing power has happened despite 
inadequate roads, inadequate railways, inadequate 
electricity, and so on. Once those strategic bottlenecks 
are addressed, the sky will be the limit as far as Africa’s 
potential is concerned. 

One bottleneck that has bedevilled Africa has been 
the espousing of the pseudo-ideology of religious or 
tribal sectarianism, as well as chauvinism vis-à-vis 
women. When President Obama was walking out, I met 
him at the door and told him that he had copied some of 
my statement. That pseudo-ideology has fuelled most 
of the conflicts in Africa. We are also witnessing the 
same pseudo-ideology causing havoc in the Middle East 
and North Africa. When uninformed outsiders link up 
with those pseudo-ideologists, the permutation is most 
tragic. Sectarian ideology is pseudo and bankrupt 
because it is at variance with the people’s real interests 
of symbiosis and the exchange of goods and services, 
as well as integration for mutual benefit. Only parasites 
revel in such schemes. That pseudo-ideology should be 
banished and treated with the contempt that it deserves.

With regard to socioeconomic transformation, 
Uganda is busy building hard-surface roads, electricity 
networks, railways, information and communication 
technology networks, a universal education system 
and a pan-Ugandan health-care system. Together with 
our neighbours, we have integrated our markets in the 
East African Community and the Common Market for 
Eastern and Southern Africa. We also partner with 
others on common security solutions. Africa and the 
individual African countries are therefore becoming 
more credible partners with all serious actors beyond 
our shores. 

Uganda needs and welcomes investment, trade 
access, tourists and, in some cases, security partnerships 
that are approved by the African Union with our 
partners in the world, many of whom are Members of 
the United Nations.